Citation Nr: 0026587	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  94-45 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD) and dysthymic disorder

2.  Entitlement to service connection for post operative 
residuals of left femoral head fracture under the provisions 
of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from March 1965 to March 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from July 1991 and May 1997 rating decisions 
of the Atlanta, Georgia, Department of Veterans Affairs 
Regional Office (VARO), which denied entitlement to service 
connection for PTSD and, under the provisions of 38 U.S.C.A. 
§ 1151, post operative residuals of left femoral head 
fracture, respectively.

We note that a hearing was held on the issue of service 
connection for an acquired psychiatric disorder in August 
1994, and that the Board remanded this issue for additional 
development in May 1996.  The case has been returned to the 
Board and is now ready for appellate review of the 
psychiatric claim.

For reasons detailed in the remand portion of this decision, 
the issue of entitlement to service connection for post 
operative residuals of left femoral head fracture under the 
provisions of 38 U.S.C.A. § 1151 is not ready for review.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
psychiatric issue on appeal has been obtained.

2.  An acquired psychiatric disorder was not present during 
service.

3.  The appellant was not involved in combat during service.
4.  The appellant's claimed in-service stressors have not 
been corroborated by service records or other credible 
evidence.

5.  The appellant's testimony regarding his claimed in-
service stressors is not credible.

6.  The diagnoses of PTSD are not supported by credible 
evidence of an in-service stressor.

7.  The diagnoses for dysthymic disorder, or major 
depression, have been medically related to PTSD; this 
condition is not shown in service and has not been related 
directly to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and 
dysthymic disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for 
service connection for an acquired psychiatric disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, the claim is not inherently implausible.  The Board 
also finds that all relevant facts have been properly 
developed on the psychiatric issue and that all evidence 
necessary for an equitable resolution of this issue on appeal 
has been obtained.  Available service medical records and 
post service medical treatment records have been obtained.  
The appellant has also been afforded a personal hearing.  
Corroboration of the appellant's claimed stressors has been 
attempted by obtaining his service personnel records, and by 
contacting various governmental agencies, including the 
National Archives, the U.S. Army Security Agency (USASA), the 
U.S. Army Intelligence and Security Command.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  38 U.S.C.A. 
§§ 5103, 5107(a) (West 1991).

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In addition to the regulations outlined above, the Board 
notes that while this appeal was pending, the applicable 
rating criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), was amended on June 18, 1999, and made effective to 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (1999)).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the appellant than the prior regulation, and, if so, the 
Board must apply the more favorable regulation. VAOPGCPREC 
11-97; Karnas v. Derwinski, 1 Vet. App. 308 (1991). In this 
case, the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed. As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as affects this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (1999).

When asked to interpret the old and new regulations as they 
concern an in-service stressor, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Court) held that the evidence 
necessary to establish that the claimed stressor actually 
occurred varied depending on whether it could be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 1991).  The Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances,  conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  To 
establish a plausible claim for PTSD, there must be medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997)(citing Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).

As an initial matter, the Board acknowledges that the post 
service medical evidence of record, consisting of VA 
outpatient and hospital reports, shows diagnoses for PTSD 
with history of depression as early as 1990.  These diagnoses 
are based on the appellant's reported history of re-
experiencing combat trauma from his service in Vietnam.  
Assuming that the claimed in-service stressor, combat, could 
be corroborated, the diagnoses of PTSD would be sufficient to 
support the appellant's claim for service connection for 
PTSD.  Thus, the primary issue on appeal is not whether the 
appellant has been diagnosed as having PTSD, but rather 
whether there is credible evidence that the claimed in-
service stressor actually occurred.

The appellant described his alleged combat related stressors 
in various statements and testimony.  In an early statement 
submitted to the VA in April 1991, he stated that he "gave 
blood to soldiers who were shot up and mangled," that he was 
in areas of mortar attacks where he heard "young 
soldiers...lay down in ditches and scream in horror for their 
mothers," and that he came under enemy fire while guarding 
special equipment, microwave units and antennae.  The 
appellant also stated that he discovered the bodies of men, 
women and children when investigating a hut after a 
firefight.  No specific dates, locations, or other verifiable 
information was provided.

A review of the service records, however, does not support a 
finding that the appellant was engaged in combat.  DD Form 
214, Armed Forces of the United States Report of Transfer or 
Discharge, reflects that the appellant's military 
occupational specialty was Communications Central Specialist, 
and that he received a Sharpshooter Badge, National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal 
w/ 60 Device, and Good Conduct Medal (1st Award), and two 
Outstanding Service Bars.  These are not decorations or 
awards indicative of combat service, and the appellant's 
military occupational specialty does not demonstrate exposure 
to combat.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991)(the Court held that an appellant's military specialty 
of cannoneer did not demonstrate that his duties exposed him 
to a more than ordinary stressful environment).  The 
appellant's DA Form 20 further reflects that he was stationed 
in the Republic of Vietnam from September 1965 to September 
1966, but it did not show that he had been involved in combat 
or campaigns, or that any injuries were sustained.  Health 
abstract records are significant only for dental treatment.

Various statements and sworn testimony of the appellant from 
a personal hearing conducted in August 1994 reflect his 
belief that his service experiences in Vietnam caused his 
psychiatric problems, diagnosed as PTSD with depression, and 
later as PTSD and dysthymic disorder secondary to PTSD.  We 
note that the appellant testified in August 1994 that he was 
not in "combat" during his Vietnam service and, 
unfortunately, the VA has been unable to obtain his unit 
history to verify any of his allegedly traumatic Vietnam 
experiences.  A May 1992 letter from the National Archives 
indicated that the appellant's unit was under U.S. Army 
Security Agency (USASA) command and that, as his unit 
conducted missions that were deemed "highly classified and 
utilized secret cover designations,"  Army Intelligence has 
reportedly taken custody of all of the unit records.  
National Archives referred the VA to the U.S. Army 
Intelligence and Security Command for further information.

Pursuant to a Board remand decision in May 1996, VARO 
contacted the U.S. Army Intelligence and Security Command for 
further information regarding the appellant's allegation of 
combat exposure.  No response was received until December 
1997.  At that time, their Freedom of Information/Privacy 
Office responded that they were "unable to obtain any [sic] 
rosters of the U.S. Army Security Agency that mention" the 
appellant.  We note that the appellant has been unable to 
provide the VA with specific dates and locations of his 
alleged stressors, cites by VA examiners as combat in 
Vietnam, and he had not provided the VA with other sources to 
verify combat service.  Accordingly, the Board finds that 
that appellant was not involved in combat during service.

Because the appellant did not engage in combat with the 
enemy, his lay testimony as to the occurrence of any of the 
claimed stressors must be supported by the credible 
supporting evidence.  As indicated above, the VA is not 
required to accept the appellant's uncorroborated account of 
a stressor.  There must be evidence of a distressing event, 
rather than simply the mere presence in a combat zone.  See 
Wood, 1 Vet.App. at 192-193. The corroboration may be by 
service records or other satisfactory evidence.  See Doran v. 
Brown, 6 Vet.App. 283, 289 (1994).  In Doran, a veteran's 
service records had been lost due to fire; however, his 
account of in-service stressors was corroborated by 
statements from fellow servicemen.  In this case, although 
the appellant submitted a lay statement from a fellow 
veteran, he has not submitted anything from a fellow 
serviceman with knowledge of he appellant's duties, 
experiences, or whereabouts during his Vietnam service.  We 
observe that the lay statement received in support of the 
appellant's claim is from a veteran the appellant met during 
VA psychiatric treatment around November 1996.  This veteran 
reported that he was involved in an incident wherein a Marine 
hospital in Phu Bai, Vietnam, where he was a patient, came 
under sniper fire in early spring 1966 that resulted in 
casualties.  The veteran further reported that "this 
occurred in the approx[imate] area that [appellant's name 
redacted] was assigned."  The Board notes that this lay 
statement does not corroborate the appellant's account of his 
claimed stressors as the appellant's whereabouts during this 
hospital attack by an enemy sniper are clearly unknown to 
this individual, who only claims knowledge that the appellant 
was "assigned" to somewhere in the Phu Bai, Marine 
hospital, vicinity.  Moreover, the appellant has never 
claimed that this incident was a stressor for him.  
Therefore, this is not credible evidence of the claimed 
stressors.

At his August 1994 personal hearing, the appellant testified 
that he essentially experienced two stressful events during 
his Vietnam service.  The first event involved coming under 
hostile fire on a beach.  The appellant was sitting in the 
back of a truck with a machine gun, and he fired into a 
building (presumably the source of the hostile fire).  Later, 
upon investigation of this building, referred to also as a 
hut, he discovered the dead bodies of Vietnamese men, women, 
and children, which he states that he killed.  He reported 
that he did not know any of these individuals and guesses 
that the men were enemy guerrillas.  No further details were 
provided.  The second event involved protecting intelligence 
unit equipment (microwaves) on a hillside, wherein he came 
under hostile fire, and couriering messages (usually by 
helicopter) between units in the field, at which times he 
came under hostile fire and saw many dead unknown persons.

The appellant's account of these traumatic or life-
threatening events has not been corroborated by any other 
evidence.  Furthermore, the Board notes that that there have 
been variations in the appellant's account of his claimed 
stressors, which casts doubt on the credibility of his 
account.  For example, in the April 1991 statement, the 
appellant reported that he was traumatized by giving blood to 
wounded soldiers and hearing them scream for their mother in 
ditches during mortar attacks.  No mention of this experience 
was made at his August 1994 personal hearing.  Furthermore, 
in his April 1991 statement, the appellant reported that, 
after he entered the hut where he saw the dead bodies of some 
Vietnamese men, women, and children he was "in a rage over 
the death of the women and children and I jumped on one of 
the men, beside which lay[ed] an automatic rifle" and that 
he "blacked out and came to with someone trying to pull me 
off the man as I was choking him to try I guess to make sure 
he was dead."  The appellant portrays a dramatic scene in 
his description of the event in his April 1991 statement, but 
his testimony in August 1994 is bereft of any such memorable 
details.

For the foregoing reasons, the Board finds that there is no 
credible evidence that the claimed in-service stressors 
occurred.  In the absence of a verified stressor, the 
diagnoses of PTSD are not sufficient to support the claim.  
See Wood, 1 Vet.App. at 192 (the Court held that the VA is 
not bound to accept a social worker's and psychiatrist's 
unsubstantiated opinions that the alleged PTSD had its 
origins in the claimant's service).  The Board rejects the 
diagnoses of PTSD as they were based on an inaccurate 
history.  See Kightly v. Brown, 6 Vet.App. 200, 205 (1994).

We note that the Board does not question the sufficiency, but 
rather the existence, of the stressors claimed in this case, 
and the Board has simply determined that the appellant's 
specific description is not credible.  The medical 
professions who have diagnosed PTSD in this case cannot 
possibly corroborate the existence of the alleged stressors 
as the medical professional were not with the appellant 
during the alleged stressors in service.

With respect to the claim for dysthymic disorder, or major 
depression, we note that report of VA hospitalization for the 
period of May to June 1997 reflects that major depression is 
secondary to PTSD.  As the diagnoses of PTSD are not 
supported by a verified stressor showing origins in the 
appellant's service, it cannot be said that the diagnosis for 
major depression has its origins in the appellant's service 
since PTSD (related to service) is the medical predicate for 
relating depression to service.  Furthermore, the Board notes 
that there is no medical evidence of record showing dysthymic 
disorder, or major depression, during service and dysthymic 
disorder has not been directly related to service.

We observe that there are no service medical records showing 
complaints or findings for depression and that the first 
documented evidence of depression in August 1990.  A VA 
hospital report dated August 1990 shows that the appellant 
was admitted for alcohol abuse and history of depression was 
noted.  Symptoms of depression were also reported on VA 
hospitalization in November 1990, but it was not shown as the 
Axis I discharge diagnosis.  VA hospital reports for the 
periods of January to March 1992, and October to November 
1992, show Axis I diagnoses for PTSD with depression.  VA 
hospital reports for the period of July to August 1996 and 
November 1996 each show a separate Axis I diagnosis for major 
depression, which was deemed "secondary to post traumatic 
stress disorder."  There is no medical evidence of record 
relating depression to service; the appellant as a lay person 
is not competent to offer opinions on medical causation.  See 
Espiritu v. Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993).

Accordingly, the Board concludes that an acquired psychiatric 
disorder to include PTSD and dysthymic disorder was not 
incurred in or aggravated by service.


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD and dysthymic disorder is denied.



REMAND

VARO denied service connection for post operative residuals 
of left femoral head fracture under the provisions of 
38 U.S.C.A. § 1151 in a May 1997 rating decision.  The 
appellant duly appealed this decision and, in his substantive 
appeal on this issue, requested a hearing at the local VA 
office before a member of the Board, a Veterans Law Judge.  
This hearing has not been scheduled and, therefore, remand is 
necessary.

VARO should schedule the appellant for a 
hearing at the local VA office before a 
member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment by VARO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the VAROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 



